DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 49-56 are allowed
Prior arts of reference fail to teach wherein said 
In claim 49 “a detector arrangement to detect when at least one other display is arranged adjacently, a wireless transceiver to communicate display synchronization information to at least one adjacent display unit, and a display controller configured to control the display unit to display information comprising a sequence of information parts so that adjacent display units display information parts as a sequence of information parts.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Filipovic et el. (2014/0085815) “Filipovic” in view of  Nagao (2013/0271417).  

As of claim 1, Filipovic teaches:

each display unit comprising a display screen with user input capability (102 Fig1A), a battery ([0035]), and a wireless transceiver ([0036], [0043]); and
a mount unit adapted to receive and hold the display units when folded within the mount unit (200 Fig.2A), the mount unit further comprising a power arrangement configured to recharge the battery of the display units when the display units are received and held within the mount unit (212 Fig.2A), a first wireless transceiver for communication with the wireless transceiver of each of the display units (214, 216 Fig.2A), and a communication arrangement for communication over a communications network ([0045]);
wherein the display [units] are removeable from within the mount unit for use separated from the mount unit ([0042], Fig.7 indicates that 300 is removable from casing 200).

Filipovic fails to specifically teach wherein said
a plurality of display units each hingedly linked together to form a foldable display structure. 

Howvever, Nagao teaches wherein said
a plurality of display units each hingedly linked together to form a foldable display structure ([0033], [0034], 101a, 101b Fig2). 

Therefore, it would have been obvious to one ordinary skill in the art at the time of the effective filing date to combine Filipovic’s apparatus with the teaching of Nagao as show above, 

As of claim 2, Filipovic teaches
wherein the first wireless transceiver of the mount unit and the wireless transceiver of each display unit are short range wireless transceivers ([0042] teaches WLAN modem 216 then can read and write wirelessly in a local environment with storage 706).

As of claim 3, Filipovic teaches
wherein the communication arrangement comprises a second wireless transceiver for wireless communication, and the first wireless transceiver of the mount unit and the wireless transceiver of each display unit are of a shorter range than the second wireless transceiver ([0042] teaches WLAN modem 216 then can read and write wirelessly in a local environment with storage 706; WWAN modem 214 or WLAN modem 216).

As of claim 4, Filipovic teaches
wherein the display screen with user input capability comprises a touch sensitive display ([0036]).

As of claim 5, Nagao teaches


As of claim 6, Nagao teaches
wherein the display units are foldable in an alternating folded arrangement ([0003], Fig.2).

As of claim 7, Nagao teaches
wherein the display units are detachably linked together ([0003], Fig.2 teach detachable displays).

As of claim 8, Filipovic teaches
wherein the mount unit includes a slot along a side thereof to receive and hold the display units to be contained within the mount unit (slot in 104 Fig.1B).

As of claim 9, Filipovic teaches
wherein the display apparatus is portable and hand held (102 Fig1A).

As of claim 10, Filipovic teaches
wherein at least one of the display units is a flexible display unit ([0050] teaches Further, the mobile computing device 1420 can be flexible) and the mount unit is rigid to rigidly support the at least one flexible display unit when received and held within the mount unit ([0034]). 

As of claim 11, Filipovic teaches
wherein at least one of the display units includes the battery, first wireless transceiver, a display processor, and other electronics in a rigid configuration along one edge of the display unit ([0035]).

As of claim 12, Nagao teaches wherein said 
including a display frame structure for receiving and supporting at least peripheral portions of at least one of the display units (frame structures 101a, 101b Fig.2 are received on casing 100), the display frame structure being configured to be hingedly connected together and/or to at least one other said display unit (102 Fig.2). 

As of claim 13, Filipovic teaches 
Display apparatus comprising:
at least one display unit (102 Fig.1A), the or each display unit comprising a display screen with user input capability, battery ([0035]), and a wireless transceiver ([0036], [0043]); 
and a mount unit adapted to receive and hold the display frame structure within the mount unit (200 Fig.2A), the mount unit further comprising a power arrangement configured to recharge the battery of the or each display unit when the or each display unit are received within the mount unit (212 Fig.2A), a first wireless transceiver for communication with the wireless transceiver of the or each display unit (214, 216 Fig.2A), and a communication arrangement for communication over a communications network ([0045]);


Filipovic fails to specifically teach wherein said
a display frame structure for receiving and supporting at least peripheral portions of the or each display unit. 

Howvever, Nagao teaches wherein said
a display frame structure for receiving and supporting at least peripheral portions of the or each display unit (frame structures 101a, 101b Fig.2 are received on casing 100). 

Therefore, it would have been obvious to one ordinary skill in the art at the time of the effective filing date to combine Filipovic’s apparatus with the teaching of Nagao as show above, because it is an alternate way to manufacture a casing of a display device.

As of claim 14, Filipovic teaches 
wherein the first wireless transceiver of the mount unit and the wireless transceiver of the or each display unit are short range wireless transceivers ([0042] teaches WLAN modem 216 then can read and write wirelessly in a local environment with storage 706).

As of claim 15, Filipovic teaches 
WLAN modem 216 then can read and write wirelessly in a local environment with storage 706; WWAN modem 214 or WLAN modem 216).

As of claim 16, Nagao teaches 
wherein the display frame structure comprises a plurality of frames, each frame for receiving and supporting a said display unit and being hingedly linked together to form a foldable frame structure ([0003], Fig.2, Fig.5).

As of claim 17, Nagao teaches wherein said
including at least three display frames hingedly linked together, and the frames are foldable in a stacked arrangement for being received and held within the mount unit (Fig.3).

As of claim 18, Nagao teaches 
wherein the frames are foldable in an alternating folded arrangement (Fig.3).

As of claim 19, Nagao teaches 
wherein the frames are detachably linked together ([0003], Fig.2 teach detachable displays).

As of claim 20, Filipovic teaches 
wherein said mount unit includes a slot along a side thereof to receive and hold the display frame structure within the mount unit (slot in 104 Fig.1B).

As of claim 21, Filipovic teaches 
wherein the display frame structure includes an adjustable mounting arrangement, wherein the adjustable mounting arrangement is adjustable to fit at least one different sized display unit therein ([0050]).

As of claim 22, Filipovic teaches 
wherein at least one of the at least one display units is a flexible display ([0050] teaches Further, the mobile computing device 1420 can be flexible)  and the display frame structure supports the flexible display to maintain a flat shape (Fig.1B would have the same function of supporting the flexible display to maintain a flat shape as it can open to a 180 degrees angle).

As of claim 23, Filipovic teaches 
Display apparatus comprising:
each display unit comprising a display screen with user input capability (102 Fig1A), a battery ([0035]), and a wireless transceiver ([0036], [0043]); and

the mount unit further comprising a power arrangement configured to recharge the battery of the display units when the display units are received by the mount unit, a first wireless 

wherein the display units are removeable from the mount unit for use separated from the mount unit.

Filipovic fails to specifically teach wherein said
a plurality of display units;
a mount unit comprising a display frame structure for receiving and supporting at least peripheral portions of each of the display units. 

Howvever, Nagao teaches wherein said
a plurality of display units ([0033], [0034], 101a, 101b Fig2);
a mount unit comprising a display frame structure for receiving and supporting at least peripheral portions of each of the display units (frame structures 101a, 101b Fig.2 are received on casing 100). 

Therefore, it would have been obvious to one ordinary skill in the art at the time of the effective filing date to combine Filipovic’s apparatus with the teaching of Nagao as show above, because it is an alternate way to manufacture a casing of a display device.

As of claim 24, Filipovic teaches 
WLAN modem 216 then can read and write wirelessly in a local environment with storage 706).

As of claim 25, Filipovic teaches 
wherein the communication arrangement comprises a second wireless transceiver for wireless communication, and the first wireless transceiver of the mount unit and the wireless transceiver of each display unit are of a shorter range than the second wireless transceiver ([0042] teaches WLAN modem 216 then can read and write wirelessly in a local environment with storage 706; WWAN modem 214 or WLAN modem 216). 

As of claim 26, Nagao teaches 
wherein the display frame structure comprises a plurality of frames, each frame for receiving and supporting a display unit and being hingedly linked together to form a foldable frame structure ([0003], Fig.2).

As of claim 27, Nagao teaches wherein said
including at least three display frames hingedly linked together, and the frames are foldable in a stacked arrangement ([0003], Fig.2).

As of claim 28, Nagao teaches 


As of claim 29, Nagao teaches
wherein the frames are detachably linked together ([0003], Fig.2 teach detachable displays).

As of claim 30, Nagao teaches 
wherein the display frame structure includes an adjustable mounting arrangement, wherein the adjustable mounting arrangement is adjustable to fit different sized display units therein ([0050]).

As of claim 31, Filipovic teaches 
wherein at least one of the display units is a flexible display and the display frame structure supports the flexible display to maintain a flat shape (Fig.1B would have the same function of supporting the flexible display to maintain a flat shape as it can open to a 180 degrees angle).

As of claim 32, Filipovic teaches 
Display apparatus comprising: 
each display unit comprising a display screen with user input capability (102 Fig1A), a battery ([0035]), and a wireless transceiver ([0036], [0043]); and

the mount unit further comprising a power arrangement configured to recharge the battery of the display units when the display units are received by the mount unit, a first wireless transceiver for communication with the wireless transceiver of the display units, and a communication arrangement for communication over a communications network;
wherein the display units are removeable from the mount unit for use separated from the mount unit. 

Filipovic fails to specifically teach wherein said
a plurality of display units ; 
a mount unit comprising a hinge region and a plurality of frames hingedly connected to the hinge region, each frame configured to receive and hold a display unit. 

Howvever, Nagao teaches wherein said
a plurality of display units ([0033], [0034], 101a, 101b Fig2);
a mount unit comprising a hinge region and a plurality of frames hingedly connected to the hinge region, each frame configured to receive and hold a display unit ([0033], [0034], 101a, 101b Fig2). 

Therefore, it would have been obvious to one ordinary skill in the art at the time of the effective filing date to combine Filipovic’s apparatus with the teaching of Nagao as show above, because it is an alternate way to manufacture a casing of a display device.

As of claim 33, Filipovic teaches 
wherein the first wireless transceiver of the mount unit and the wireless transceiver of each display unit are short range wireless transceivers ([0042] teaches WLAN modem 216 then can read and write wirelessly in a local environment with storage 706).

As of claim 34, Filipovic teaches 
wherein the communication arrangement comprises a second wireless transceiver for wireless communication, and the first wireless transceiver of the mount unit and the wireless transceiver of each display unit are of a shorter range than the second wireless transceiver ([0042] teaches WLAN modem 216 then can read and write wirelessly in a local environment with storage 706; WWAN modem 214 or WLAN modem 216). 

As of claim 35, Filipovic teaches 
wherein at least one of the plurality of frames is adjustable to fit different sized display units therein ([0050]).

As of claim 36, Filipovic teaches 
wherein at least one of the display units is a flexible display and at least one of the frames supports the flexible display to maintain a flat shape (Fig.1B would have the same function of supporting the flexible display to maintain a flat shape as it can open to a 180 degrees angle).

As of claim 37, Nagao teaches 
wherein at least one of the frames is detachable from the hinge region ([0003], Fig.2 teach detachable displays).

As of claim 38, Filipovic teaches 
Display apparatus comprising:
at least one display unit, the or each display unit comprising a display screen with user input capability (102 Fig1A), ), a battery ([0035]), and a wireless transceiver ([0036], [0043]); a
and a mount unit to receive and hold the or each display unit contained within the mount unit 200 Fig.2A), the mount unit further comprising a power arrangement configured to recharge the battery of the or each display unit when the at least one display unit is received and held contained within the mount unit (212 Fig.2A), a first wireless transceiver for communication with the wireless transceiver of each of the at least one display unit (214, 216 Fig.2A), and a communication arrangement for communication over a communications network ([0045]).

Filipovic fails to specifically teach wherein said
wherein the at least one display unit is removeable from within the mount unit for use separated from the mount unit. 

Howvever, Nagao teaches wherein said
wherein the at least one display unit is removeable from within the mount unit for use separated from the mount unit ([0033], [0034], 101a, 101b Fig2).



As of claim 39, Filipovic teaches 
wherein the mount unit includes at least one slot along a side thereof for the insertion of the or each display unit into the mount unit (slot in 104 Fig.1B).

As of claim 40, Nagao teaches 
wherein the mount unit comprises a first part and a second part, the first and second part being separable for the insertion of the or each display unit into the mount unit ([0003], Fig.2 teach mount unit with separate parts).

As of claim 41, Filipovic teaches 
wherein the first wireless transceiver of the mount unit and the wireless transceiver of the or each display unit are short range wireless transceivers ([0042] teaches WLAN modem 216 then can read and write wirelessly in a local environment with storage 706).

As of claim 42, Filipovic teaches 
wherein the communication arrangement comprises a second wireless transceiver for wireless
WLAN modem 216 then can read and write wirelessly in a local environment with storage 706; WWAN modem 214 or WLAN modem 216). 

As of claim 43, Filipovic teaches 
wherein the display apparatus is portable and hand held (102 Fig1A).

As of claim 44, Filipovic teaches 
wherein the mount unit includes an eject mechanism to eject the at least one display unit contained therein ([0036] teaches a snap button, wherein it would be obvious have the same function to eject the device by the snap button).

As of claim 45, Nagao teaches 
including a display frame structure for receiving and supporting at least peripheral portions of at least one of the at least one display units (frame structures 101a, 101b Fig.2 are received on casing 100).

As of claim 46, Nagao teaches 


As of claim 47, Filipovic teaches 
wherein the display frame structure includes an adjustable mounting arrangement, wherein the adjustable mounting arrangement is adjustable to fit different sized display units therein ([0050]).

As of claim 48, Nagao teaches 
wherein at least one of the at least one display units is a flexible display ([0050] teaches Further, the mobile computing device 1420 can be flexible)  and at least one of the at least one frames supports the respective flexible display to maintain a flat shape (Fig.1B would have the same function of supporting the flexible display to maintain a flat shape as it can open to a 180 degrees angle).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSA SADIO whose telephone number is (571)270-5580.  The examiner can normally be reached on Monday-Friday 9:00 am-6:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


INSA . SADIO
Primary Examiner
Art Unit 2628



/INSA SADIO/            Primary Examiner, Art Unit 2628